Name: Commission Regulation (EEC) No 3395/90 of 26 November 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 327/3327. 11 . 90 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3395/90 of 26 November 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 3013/89 of 25 September 1989 on the common organization of the market in sheepmeat and goatmeat ('), and in parti ­ cular the Article 10 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 2459/90 (2), as last amended by Regulation (EEC) No 3107/90 ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 2459/90 to the quota The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto . Article 2 This Regulation shall enter into force on 3 December 1990 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 November 1990 . For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 289, 7. 10 . 1989, p. 1 . (2) OJ No L 231 , 25. 8 . 1990, p. 12. 3 OJ No L 296, 27. 10 . 1990, p. 39. No L 327/34 Official Journal of the European Communities 27. 11 . 90 ANNEX to the Commission Regulation of 26 November 1990 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 49 from 3 to 9 December 1990 Week No 50 from 10 to 16 December 1990 Week No 51 from 17 to 23 December 1990 Week No 52 from 24 to 30 December 1990 Week No 53 from 31 December to 6 January 1991 0104 10 90 (') 76,746 80,281 83,340 86,875 89,920 0104 20 90 (') 76,746 80,281 83,340 86,875 89,920 0204 10 00 0 163,290 170,810 177,320 184,840 191,320 0204 21 00 (2) 163,290 170,810 177,320 184,840 191,320 0204 22 10 (2) 114,303 119,567 124,124 129,388 133,924 0204 22 30 0 179,619 187,891 195,052 203,324 210,452 0204 22 50 0 212,277 222,053 230,516 240,292 248,716 0204 22 90 (2) 212,277 222,053 230,516 240,292 248,716 0204 23 00 (2) 297,188 310,874 322,722 336,409 348,202 0204 50 11 0 163,290 170,810 177,320 184,840 191,320 0204 50 13 (2) 114,303 119,567 124,124 129,388 133,924 0204 50 15 (2) 179,619 187,891 195,052 203,324 210,452 0204 50 19 (2) 212,277 222,053 230,516 240,292 248,716 0204 50 31 (2) 212,277 222,053 230,516 240,292 248,716 0204 50 39 (2) 297,188 310,874 322,722 336,409 348,202 0210 90 11 (3) 212,277 222,053 230,516 240,292 248,716 0210 90 19 (3) 297,188 310,874 322,722 336,409 348,202 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 1373/90 and Commission Regulations (EEC) No 19/82, (EEC) No 1249/90 and (EEC) No 1580/90 . (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85, (EEC) No 715/90 and (EEC) No 753/90 and Commission Regulations (EEC) No 19/82, (EEC) No 3652/89, (EEC) No 3989/89, (EEC) No 479/90 and (EEC) No 952/90 . (J) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 715/90 and Commission Regulation (EEC) No 19/82.